DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kelly Burris, Esq., on May 18, 2022.

	Please amend claims 1-4 and 7 as follows.

1. (Currently amended) A signal generating device for generating measurement signals for an electrical system, the signal generating device comprising:
a housing comprising an electrically conducting material;
an energy reservoir arranged in the housing;
a data interface arranged at the housing and configured to receive signal data;
a coupling interface arranged at the housing and coupled to the electrical system; [[and]]
a signal generator arranged in the housing and coupled to the electrical energy reservoir, the data interface, and the coupling interface, wherein the signal generator is configured, based on the signal data, to generate the plurality of measurement signals and to output the plurality of measurement signals via the coupling interface[[.]]; and
a plurality of load simulators arranged in the housing, wherein the plurality of load simulators are arranged electrically between the coupling interface and the signal generator;
wherein an input side of the plurality of load simulators comprises a first input line and a second input line,
wherein the first input line is coupled to the signal generator,
wherein the second input line comprises a terminating resistor, and
wherein the plurality of load simulators comprise an input switch configured to switch to the first input line or to the second input line respectively.
2. (Canceled)
3. (Canceled)
4. (Currently amended) The signal generating device according to claim [[3]]1, further comprising a current clamp for each of the plurality of load simulators, wherein a plurality of current clamps are arranged around the first input line, wherein the signal generator is coupled to the plurality of current clamps, and wherein the plurality of current clamps are configured to inject a corresponding measurement signal into a particular input line.
7. (Currently amended) The signal generating device according claim 6, wherein the housing features two chambers [[are]] separated from each other by an electrically conducting wall, wherein in a first chamber the energy reservoir and the signal generator are arranged, and wherein in a second chamber the coupling interface is arranged.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: enlargement of figure 2.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 4/22/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.

Allowable Subject Matter

Claims 1 and 4-15 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent App. Pub. No. 2018/0287383 to Freitag et al., which discloses an interface architecture, cabin monument, and method for linking a cabin monument in an aircraft having a power supply, data interface, and communication interface, but lacking a plurality of load simulators;
	United States Patent App. Pub. No. 2018/0172729 to Kirst, which discloses a measurement arrangement having a measurement-improving isolation, but lacking a plurality of load simulators;
	United States Patent App. Pub. No. 2017/0268974 to Brown et al., which discloses an optically interfaced fluid density sensor having high voltage-isolated measurement components and communications, but lacking a plurality of load simulators;
	United States Patent App. Pub. No. 2013/0285683 to Heiland et al., which discloses an internal line replaceable unit high intensity radiated field detector having an internal detector to test EMI filters inside a closed unit, but lacking a plurality of load simulators; and
	Zoran Vrankovic et al., Novel Double Clamp Methodology to Reduce Shielded Cable Radiated Emissions Initiated by Electronic Device Switching, 53-1 IEEE Trans. Industry Apps. 327 (Jan./Feb. 2017), which discloses a method of using current clamps to reduce emissions from cables measured, but lacking a plurality of load simulators.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, "A signal generating device for generating measurement signals for an electrical system, the signal generating device comprising . . . a plurality of load simulators arranged in the housing, wherein the plurality of load simulators are arranged electrically between the coupling interface and the signal generator;
wherein an input side of the plurality of load simulators comprises a first input line and a second input line,
wherein the first input line is coupled to the signal generator,
wherein the second input line comprises a terminating resistor, and
wherein the plurality of load simulators comprise an input switch configured to switch to the first input line or to the second input line respectively,"
	in combination with all other limitations.

Claims 4-15 are allowed as being dependent on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868  

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
5/21/2022